                      Case 6:20-cv-00455-ADA Document 8 Filed 06/05/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      Western District
                                                  __________  District of
                                                                       of __________
                                                                          Texas


               WSOU INVESTMENTS, LLC                              )
                             Plaintiff                            )
                                v.                                )      Case No.   6:20-CV-455-ADA
              MICROSOFT CORPORATION                               )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          MICROSOFT CORPORATION                                                                                                .


Date:          06/05/2020                                                                   /s/ Barry K. Shelton
                                                                                             Attorney’s signature


                                                                                    Barry K. Shelton, TX 24055029
                                                                                         Printed name and bar number
                                                                                           Shelton Coburn LLP
                                                                                         311 RR 620 S, Suite 205
                                                                                            Austin, TX 78734

                                                                                                   Address

                                                                                       bshelton@sheltoncoburn.com
                                                                                               E-mail address

                                                                                              (512) 263-2165
                                                                                              Telephone number

                                                                                              (512) 263-2166
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
